USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 1 of 14




                    EXHIBIT ''A''
USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 2 of 14




                                  PURCHASEAGREE1\1ENT
                                 FOR MEMBER INTEREST IN
                             SCOTTY'S BREWHOUSE CARMEL, LLC


           THIS PURCHASE AGREEMENT is executed to be effective as of February 27, 2014
                                                                                                       !
    (the "Effective Date11), by and among SCOTTY'S HOLDINGS, LLC, an Indiana limited liability         I
                                                                                                       i
                                                                                                       !   '
    company (hereinafter referred to as "Holdings"); NAIRAMAT INVESTMENTS, LLC, an                     I
   Indiana limited liability company (hereinafter referred to as "Member") and SCOTTY'S

    BREWHOUSE CARMEL, LLC, an Indiana limited liability company (hereinafter refecred to as

   the "Company'>),

                                                                                                       I
                                               Recitals:                                               I   I




           A;     Member is the owner of a twenty-five percent (25%) member interest in the

    Company and Holdings is the owner of a seventy percent (70%) member interest in the
                                                                                                       I
   Company.

           B.     So that continuity in the management of the affairs of the Company can be

   assured, Holdings, Member and the Company desire to provide for, among other thlngs: (i) the

   option to purchase of any or all of the member interest in the Company (the "Interest") now

   owned ·or hereafter acquil'ed by Member, in the event that Member desires or involuntat'ily is

   required to sell, gift, assign, pledge or otherwise transfer or encumber any of Member's Interest

   in the Company without the consent of Holdings; and (ii) tag-along and drag-along rights,


                                            Agreements:

          In consideration of the foregoing Recitals and the mutual agreements hereinafter set

   forth, the parties awee as follows:



                                                  1
                                                                                                          I
USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 3 of 14                            I
                                                                                                          I!
                                                                                                          I
                                                                                                          !
                                                                                                          I
                                                                                                          I
            1.     General Prohibition Against Transfer of Interest.        Without the prior written
                                                                                                          I
                                                                                                          I
    consent of Holdings, Membe1· shall not sell, gift, bequeath, assign, pledge or otherwise transfer     I
    or encumber, voluntarily or involuntarily, any of Member's Interest in the Company, except as         f

    set forth below in Sections 2 or 3.                                                                   I
            2.    . Sale or Encumbrance of Interest During Lifetime. If Member should at any time

    during Member's lifetime: (a) desire to sell, assign, pledge, gift or otherwise transfer or           I
    encumber or (b) involuntarily be required to transfer (e.g., in connection with any judgment,

    divorce or bankruptcy) any or all of Member's Interest in the Company (hereinafter, in this

    Section 2 and in Sections 4 and 5, the "Subject Interest'') without the prior written consent of

    Holdings, then Member shall first offer in writing to sell the Subject·Interest to the CompaT.ly at

    the price and on the terms specified in Sections 4 and 5 of this Agreement (the "Offer"). If the

    Company rejects the Offer, or does not accept the Offer within sixty (60) days after the date of

    making of the Offer (the "Offer Date"), then the Offer shall promptly be made by Member to

    Holdings. If Holdings rejects the offer, or if Holdings does not accept the Offer with1n thirty

    (30) days after its receipt, then Member may [not sooner than the first (1st) to occur of (x) both

    the Company and Holdings rejecting the offer or (y) ninety (90) days-but withln one hundred

    fifty (150) days-after the Offer Date] sell, gift, assign, pledge or otherwise transfer or encumber

    the Subject Interest, subject to the following provisions of this Section 2.        Each and any

    subsequent transfe1· or encumbrance of any Interest in the Company by any holder of the Subject

    Interest (i.e., by any immediate or remote successor/transferee of Member's Interest) shall also

    be subject to the provisions of this Agreement (and any reference herein to ''Member" shall mean

    and refer to such successor/transferee). Any decision by the Company to accept any offer




                                                    2
USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 4 of 14                                  I
                                                                                                                I
                                                                                                                I
                                                                                                                i
                                                                                                                f
                                                                                                                I
    hereunder shall require the affirmative approval of the other Members then holding a majority of

    the other Ownership Percentages of the Company.                                                             I
                                                                                                                I
               3.     Death of Member's Sole Member. In the event of the death of the sole member of

    Member, Member's heirs, beneficiaries or personal or legal representatives ("Member's Estate"),
                                                                                                                I
    as applicable, shall automatically be deemed to have offered to sell all of Member's Interest in

    the Company (hereinafter, in this Section 3 and in Sectiqns 4 and 5, the 11Subject Interest!)) to the       I
    Company at the price and on the terms specified in Sections 4 and 5 of this Agreement (the                  I
    14
         0ffer"), effective as of the date of Member's death (the "Offer Date''). If the Company rejects

    the Offer, or does not accept the Offer within sixty (60) days after the Offer Date, then the Offet

    shall automatically be deemed to have been made by Member's Estate to Holdings.                     Any

    decision by the Company to putohase the Subject Interest shall require the affirmative approval

    of other Members then holding a majority of the other Ownership Percentages of the Company.

               4.     Purchase Price. The purchase price (the 11Purchase Price") for the Subject Interest

    to be purchased under Section 2 or 3 of this Agreement shall be determined by the agreement of

    Holdings and Member (or Member's Estate, as applicable), Should Holdings and Member fail to

    agree upon a Purchase Price within thirty (30) days following the Offer Date, then the Purchase

    Price sh!:J.11 be the average of the value of the Subject Interest as of the Offer Date as established

    by two (2) appraisals, which appraisals shall be completed within sixty (60) days after the Offer

    Date by an independent and accredited appraiser selected and engaged by each of Member               and
    Holdings; provided, however, that if such appraisals shall differ by greater than twenty~ftve

    percent (25%), then Member and Holdings shall select and engage a third independent and

    accredited appraiser, with the cost of such appraisal to be split between Member and Holdings,

    within thirty (30) days after   rec~ipt   of the first two (2) appraisals, to value the Subject Interest,



                                                         3
      USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 5 of 14
                                                                                                                  I
                                                                                                                  I
;.·




          which appraisal shall be delivered within thirty (30) days after the seleption by Member and
                                                                                                                 I
                                                                                                                  I
          Holdings of such appraiser. The determination of the third appraiser shall be final, binding and        I
          conclusive. Each appraisal specified above shall be prepared in accordance with acceptable
                                                                                                                  i
          appraisal methods and iaking into consideration all appropriate discounts (for example, discounts       I
          for lack of mru·ketability and/or lack of control),                                                    II
                  5.      Terms and Conditions. The following provisions shall be applicable with respect

          to any purchase of the Subject Interest:

                          (a)    Acceptance or Termination of Offer. All offers made pursuant to Section
                  2 or 3 shall be irrevocable and, unless sooner accepted, shall terminate either at the
                  expiration of the applicable option period or when rejected prior thereto in Wl'iting. If
                  accepted, an offer must be accepted with respect to all of Subject Interest which is offered
                  and may not be accepted with respect to less than all of such intel'ests and rights.

                          (b)    Consummation of Purchase. Any purchase contemplated in Section 2 01' 3
                  of this Agreement must be consummated on a mutually-acceptable date which is within
                  ninety (90) days after the Offer Date.

                          (c)      Payment of Purchase Price. The total Purchase Price determined under
                  Section 4 of this Agreement shall be paid pursuant to the terms and conditions of a
                  p1'0missory note in the form attached hereto as Exhibit "N', which promissory note (A)
                  sha11 be executed by the purchaser of the Subject Interest; (B) shall have a term of five
                  (5) years; (C) shall be payable in equal annual installments; (D) shall bear interest at the
                  prime rate published in The Wall Street Journal on the closing date; and (E) shall provide
                  that the first payment shall be due and payable one (1) year after the Offer Date.

                  6.     Tag-Along Rights,       Notwithstanding any provision of this Agreement to the

          contrary, in the event that Holdings proposes to transfer greater than fifty percent (50%) of the

          member interests in the Company ("Holdings' Interest") to a third party, then Holdings shall

          refrain from, effecting such transaction unless, prior to the consummation thereof, Member shall

          have been afforded the opportunity to join in such transfer on a pro rata basis, as hereinafte1'

          provided. Any purported transfer subject to this Section 6 not made in compliance with this

          Section 6 shall be void,



                                                            4
USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 6 of 14




           Prior to the consummation of any transaction described above in this Section 6, Holdings

    shall cause each person that proposes to acquire Holdings' Interest in the transaction (the ''Tag-

    Along Purchaser") to offer (the "Tag-Along Offerl)) in writing to Member to purchase a portion

    of the member interest in the Company o'Wlled by Member equal to: (a) the member interest that

    Holdings proposes to transfer; divided by (b) one hundred (100); multiplied by (c) the total

    member interest in the Company owned oy Member; at the same price per one percent (1 %)

    member interest, and on such other tenns and conditions, as the Tag-Along Purchaser has offered

    to purchase the member interest to be sold by Holdings. Member shall have ten (10) days from

    the receipt of the Tag-Along Offer in which to accept or reject the Tag-Along Offet\ and, to the

    extent Member accepts such Tag-Along Offer in accordance. with the terms hereof, the member

    interest to be sold by Holdin&s shall be reduced by the portion of Member's member interest to

    be purchased by the Tag-Along Purchaser (unless the Tag-Along Purchaser agrees to purchase

    all of the member interest proposed to be sold by Holdings in addition to the member interest to

    be sold by Member).

           In the event that a transfer subject to this Section 6 is proposed to be made to a person

    other than a member of the Company, Holdings shall notify such person that the transfer is

    subject to this Agreement and shall ensure that no transfer is consummated without compliance

   with this Section 5.

           7.     Drag-Along .Rights. Notwithstanding any provision of this Agreement to the

   contrary, in the event that Holdings proposes to transfer all of the member interest in the

   Company owned by it to an umelated third party purchaser (a "Drag-Along Purchaser"), then,

   upon Holdings' request, Member agrees to transfer all of the member interest in the Company




                                                   5
USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 7 of 14                             I
                                                                                                           l
                                                                                                           l
                                                                                                           I
                                                                                                           !
                                                                                                           l
                                                                                                           i
                                                                                                           I



    owned by Membet to the Drag-Along Purchaser in the manner and on the terms set forth in this
                                                                                                           I
                                                                                                           I
                                                                                                           !
                                                                                                           I
    Section 6 (a ccDrag-Along Sale'').                                                                     I
                                                                                                           I
           If Holdings elects to exercise its rights under this Section 7, then Holdings shall furnish a   I
                                                                                                           I
    written notice (a "Drag-Along Notice11) to Member. The Drag-Along Notice shall set forth the
                                                                                                           I
                                                                                                           !
    principal terms of the proposed Drag-Along Sale, including the name of the Drag-Along



                                                                                                           I
    Purchaser and the consideration per one percent (1 %) member interest to be received by

    Holdings in the proposed Drag-Along Sale. If Holdings consummates the proposed Drag-Along
                                                                                                           I
    Sale, then Member shall be bound ru+d obligated to transfer all of the member interest in the

    Company held by Member to the Drag-Along Purchaser in the Drag-Along Sale on the same

    tenns and conditions, including, without limitation, the purchase price per one percent (1 %)

    member interest   pay~ble   to Holdings for the member interest transferred by Holdings to the

    Drag-Along Purchaser in the Drag-Along Sale; provided, however, the form of consideration

    payable to Member for the member interest transferred by Member to the Drag-Along Purchaser

    in the Drag-Aiong Sale shall be determined by Member and the Drag-Along Purchaser.

           8.      Nonconformance. Any attempted sale, gift, assignment, pledge or other transfer

    or encumbrance by Member which is not in conformity with the preceding provisions of this

    Agreement shall be void and of no force or effect.

           9.      Transfer of Interest and Rights. Upon receipt of the payment, as provided in

    Section 5(c) of this Agreement, by, as applicable, Member or Member's Estate, as applicable,

    Member or Member's Estate, as applicable, shall cause the Interest purchased to be assigned and

    transferred properly and conveyed free and clear of all liens, claims and encumbrances, together

    with any and all other documents necessary to carry out the terms of this Agreement.




                                                    6
USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 8 of 14

                                                                                                             II
                                                                                                             I
            10.     Termination of Agreement. This Agreement shall terminate upon the occurrence
                                                                                                             I
    of any of the following events:                                                                          I
                    (a)     The dissolution or the termination of the existence of the C~mpany; or

                  (b)      The execution by all of the parties to this Agreement of a written
            agreement to tenninate this Agreement.

            No such termination shall affect any liability or obligation theretofore accrued hereunder;

    for instance, in the event of the tertnination of this Agreement at such time as the full amount of

    the purchase price has not been paid for any Interest of the Company purchased or required to be

    purchased hereunder> then such tennination shall not affect any such unpaid obligation,

         . 11.     Remedies for Enforcement of Agreement. In the event that a party or parties

    hereto breaches any term or condition of this Agreement, the non~breaching party or parties shall

    be .entitle~ to institute and prosecute proceedings in any court o"f competent jurisdiction, either in

    law or in equity, to obtain damages for any breach of this Agreement, to enforce the specific

    perlormance hereof or to enjoin the violation of the terms of this Agreement. In any such action,

    the prevailing party or parties shall be entitled to recover such party's attorneys' fees and costs

    incurred in such action from the losing party or parties.

           12.     Notices.   All notices, elections, offers, acceptances, or other communications

    permitted or required hereunder shall be in writing and shall be effective when mailed within the

    State of Indiana, certified or registered United States mai1 1 postage prepaid, return receipt

   requested, as follows:

                   if to the Company at:          3 855 East 96th Street, Suite J
                                                  Indianapolis, Indiana 46240

                   if to Holdings at:             3855 East 96th Street, Suite J
                                                  Indianapolis, Indiana 46240

                   if to Member at:               7743 West Jefferson Boulevard
                                                  Fort Wayne, Indiana 46804

                                                      7
      USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 9 of 14
                                                                                                                     I
                                                                                                                 I   l
          or to such other address(es) within the State of Indiana as shall be designated by written notice(s)

          hereunder.
                                                                                                                 II
                                                                                                                 I
                  13.     Amendment. This Agreement may be amended only by a writing signed by all of

          the parties hereto.

                  14.     General. All interests owned by a party to this Agreement, whether acquired
                                                                                                                 I
          before or after the execution of this Agreement, shall be subject to all of the tenns and conditions

          of this Agreement. Except as assignment is prohibited or restricted hereunder, this Agreement
                                                                                                                 II
                                                                                                                 I
          shall inure to the benefit of and be binding upon all of the parties hereto and their respective

          successors, assigns, heirs, beneficiaries and personal and legal representatives. This Agreement
                                             I

          shall be subject to, governed by and construed in accordance with the laws of the State of

          Indiana, irrespective of the residence of the parties. In the event any provision of this Agreement

          shall conflict with any provision of the Articles of Organization and/or the Operating Agreement
! .

          of the Company, then such provision ofthls Agreement shall control.

                                      [Signatures appear on the following page,]




                                                           8
USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 10 of 14




 Hooser       IN WITNESS WHEREOF, the parties have executed this Agreement to be effective 2s of

      the date first written above.

                                                      SCOTIY'S HOLDINGS, LLC




                                                                    "Holdings"

                                                      NAIRAMAT 1NVESTMENTS, LLC



                                                      By<         ~11
                                                         Steve Oib l':M1.bor

                                                                    "Member"


                                                      SCOTTY'S BREWHOUSE
                                                        CARMEL,LLC




                                                                    "Company"




                                                  9
USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 11 of 14




                                          EXHIBIT "A"
                                              TO
                                      PURCHASE AGREEMENT

                                        Form of Promissory Note

     $_ _ _ _ __

               FOR VALUE RECEIVED, the undersigned,                                          , promises
     to pay to the order of                            on or before                              , and
     at the times and in the manner hereinafter specified, the principal sum of                    and
     _/100 Dollars ($                       , with interest on the principal balance from time to time
     remaining unpaid at the rate of                    percent           %) per annum. The principal
    amount of this Note shall be payable in five (5) equal, consecutive annual installments on the
    ___ L__J day of                            commencing on                              .1 _ _ and
    continuing through                _ _,                , with each installment equal to one-fourth
    (1/4) of the original principal amount hereof, Accrued and unpaid interest shall be due and
    payable at each time an installment of principal is due and payable. Maker shall pay interest at
    the rate per annum which is two percent (2%) above the rate specified hereinabove with respect
    to any amounts not paid when due, together with costs of collection and reasonable attorney's
    fees, All amounts payable or with respect to this note shall be payable without relief from
    valuation or appraisement laws.

            This note is payable at                            ,                                    ,
    _ _ _ _ _ _ _ _, and is given to evidence the unpaid balance of the purchase price of a
    certain member interest in Scotty's Brewhouse Carmel, LLC, sold by the payee hereof to the
    maker hereof. Presentment, ·notice of dishonor and demand, protest and diligence in collection
    and bringing suit are hereby severally waived by the maker and each endorser who hereby
    severally consent that the time for the payment of this note or of any installment hereunder may
    be extended from time to time without notice by the holder.

            The holder of this note, at the holder's option and without notice, may declare the entire
    unpaid balance hereof (principal and accrued interest) immediately due and payable upon ·any
    default in the payment of any principal or interest hereunder, and a failure to cure such default
    within thirty (30) days afte1· written notice thereof by the holder to the maker.

           The maker shall have the right from time to time and at any time to prepay, without
    penalty, any portion or all of the principal amount of this note. Each partial prepayment of
    principal hereunder shall be applied against installments of principal not yet due in invel'se order
    of maturity, Each payment hereunder prior to maturity or default shall first be applied against
    accrued and unpaid interest and then against unpaid principal.




                                                    10
    916218-1 (10881-000l)
,,   USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 12 of 14




                                     CONTRIBUTION AGREEMENT
                                  FOR CERTAIN MEMBER INTEREST IN
                                  SCOTTY'S BREWHOUSE CARMEL, LLC


                THIS CONTRIBUTION AGREEMENT (this "Agreement") is executed to be effective
         as of February 27, 2014, after the close of business on such date, by and between SCOTTY'S
         BREWHOUSE CARMEL, LLC, an Indiana limited liability company, (the "Company") and
         NAIRAMAT INVESTMENTS, LLC, an Indiana limited liability company ("Contributor\)).

                                                     Recitals:

                A.      Contributor desires to contribute to the capital of the Company Three Hundred
         Thousand and no/100 Dollars ($300,000.00) (the "Contribution''), pursuant to the· terms and
         conditions hereinafter set forth,

                B.      In consideration for such contribution, the Company desires to issue to
         Contributor a twenty-five percent (25%) member interest in the Company (the "Interest)').

                 C,      The parties wish to set forth in this Agreement all the terms and provisions which
         shall hereafter govern such contribution and issuance,

                                                   Agreements:

                In consideration of the foregoing Recitals and the mutual covenants and agreements
         contained herein, the parties agree as follows:

               1.      Transfer of Contribution. Contributor hereby conveys, transfers and assigns to
         the Company the Contribution> and the Company hereby accepts such transfer and assignment
         from Contributor,

                 2.     Issuance of Interest. On the terms and subject to the conditions set forth in this
         Agreement, as consideration for the foregoing payment to the Company of the. Contribution by
         Contributor, the Company hereby issues, and Contributor hereby subscribes for, purchases and
         accepts, a twenty-five.percent (25%) member interest in the Company.

                3.      Operating Agreement,     To induce the Company to accept the Contribution,
         Contributor agrees:    ·

                       (a)     simultaneously with the execution of this Agreement by the Company and
                Contributor, to become a party to the Operating Agreement of the Company and to be
                bound by all of the terms and conditions of such agreement;

                        (b)      simultaneously with the execution of this Agreement by the Company and
                Contributor, to enter into a Purchase Agreement (Buy-Sell Agreement) to be applicable
                to the Interest; and

                                                         1
    USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 13 of 14
                                                                                                                    I
                                                                                                                    I
                                                                                                                    !'

                                                                                                                    l
                      (c)    to provide such infonnati.on and to execute and deliver such other
               documents as may reasonably be necessary to effectuate the Contribution, a11 in                     I
               accordance with the Operating Agreement of the Company.
                                                                                                                   .I

                4.      Representations, Warranties and Covenants of Contributor.               Contributor        f
         represents, warrants and covenants to the Company that:                                               I

                      (a)     No commission or other remuneration is being paid or is to be paid for or
               on account of the Contribution and/or Company's issuance of the Interest;                       I
                                                                                                               !
                                                                                                               ~
                      (b)     Contributor knows of no circumstances at this time which would require
               Contributor to dispose of the Interest in the foreseeable future;

                       (c)     Contributor understands that Contributor must bear the economic risk of
               this investment in the Interest for an indefinite period of time because the Interest has not
               been registered and, therefore, cannot be sold unless registered or unless an exemption
               from registration is available;

                       (d)    Contributor is a qualified purchaser under applicable federal and state
               securities laws and is financially able to afford any loss as a result of thls investment in
l              the Interest;
I
                      (e)    Contributor acknowledges that Contributotis fully infolTiled of the current
               and proposed activities of the Company and has been given or offered access to any
               Company information, financial or otherwise, that Contributor has requested or might
               reasonably require in the future;

                      (f)    Contributor has sufficient knowledge and experience in financial and
               business matters and is capable of evaluating the merits and risks of this ·investment
               which is recognized as a speculative business venture;

                       (g)    Contributor is making the Contribution in exchange for the Interest
               pursuant to this Agreement for Contributor's own account for investment, and with no
               intention of distributing or reselling the Interest or any part thereof (by investment, it is
               meant that the purchase of the Inte1·est is with a view to the benefits, if any, which may
               flow to the Contributor as an equity investor in the Company, without any idea of selling
               or otherwise disposing of the Interest when and if the Intere.st should reach any specified
               market value);

                      (h)      Contributor has not relied upon any representation, warranty, statement;
               opinion or any other matter or thing done or not done, disclosed or not disclosed, as to the
               value of the Interest;

                       (i)     The Interest purchased pursuant to this Agreement will not be sold or
               transferred by Contributor without registration under applicable federal and state
               securities laws, or exemption therefrom; and



                                                        2


L
USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-1 filed 11/28/18 page 14 of 14




                          (i)     Tbe Interest purchased pursuant to this Agreement will not be sold or
                 transferred by Contributor without registrntion unde1· applicable federal and state
                 secut'ities laws, or exemption therefrom; and

                             0)  It is intended that the Company rely upon the foregolng representations,
                 warranties and covenants of Contributor in connection with the issuance of the Interest
                 pursuant to thls Agreement.

                 5.          Non~Assignability.   This Agreement is not transfernble or assignable by
     Contributor.

              6:     Governing Law. This Agreement shall be enforced~ governed and construed in all·
     l'espects in accordance with the laws of the State of fodiana.


                                                              NAIRAMAT INVESTMENTS, LLC


                                                              By:
                                                                    Steve
                                                                            Jj/
                                                                            C~mber
                                                                                lf"



                                                              Address: 7743 West Jefferson Boulevard
                                                                       Fort Wayne, Indiana 46804


                                                              Federal BIN: XX-XXXXXXX

                                                                             "Conh'ibutor"



                                                              SCOTTY'S BREWHOUSE
                                                               CARMEL,LLC




                                                              By:~~~
                                                                 Scott M. Wise, Mnnagel

                                                                             "Company"




                                                          3
     916211-1 (10881-0001)
